BLODGETT, P. J.
Heard upon demurrer to declaration.
The writ is in trespass on the case and the declaration alleges that defendant maliciously procured a deputy sheriff to search a bath house occupied by plaintiff for certain goods alleged by defendant to have been stolen by plaintiff.
The declaration alleges that defendant made a complaint to one John Marshall, a deputy sheriff of the County of Washington, and then and there falsely and maliciously stated that plaintiff on, to wit, July 25, 1930, did steal and carry away certain wearing apparel which defendant had reasonable cause to believe was concealed in a bath house of plaintiff; that in consequence of said complaint, said deputy, acting under the orders of said defendant, searched the bath house of plaintiff, and finding no articles so alleged to have been stolen, abandoned and deserted said complaint and the same was wholly ended.
There is no allegation as to the nature of the process under which said deputy acted, or that any process was issued under such complaint.
The declaration is apparently based upon a trespass committed by said deputy and directed by defendant maliciously.
As demurrer admits facts the court is of the opinion that the declaration sets forth a case.
Demurrers overruled.